PER CURIAM:
The judgment of the District Court is affirmed. There is ample support in the record to sustain the findings in the opinions of Judge Wyatt, reported at 307 F.Supp. 971 (S.D.N.Y.1968), and 307 F.Supp. 958 (S.D.N.Y.1968), that (1) there is no “reasonable cause ,to believe that the debtor is insolvent” as required to make a preference voidable under § 60(b) of the Bankruptcy Act, 11 U.S.C. § 96(b) (1964) and (2) there was no “intent of giving a preference to any particular creditor over other creditors” as required by § 15 of the New York Stock Corporation Law, McKinney’s Consol. Laws, c. 59, made applicable by § 70(e) of the Bankruptcy Act, 11 U.S.C. § 110 (e) (1964).